     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 1 of 77
                                                                         1




 1                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
 2

 3     - - - - - - - - - - - - - - - - - - - x
 4     UNITED STATES OF AMERICA,                   :
 5               Plaintiff,                        :   Criminal Action No.
                                                       1:18-cr-10154-DPW-1
 6          v.                                     :
 7     FRANCIS M. REYNOLDS also known as           :
       "Frank Reynolds",
 8                                                 :
                 Defendant.
 9                                                 :
10     - - - - - - - - - - - - - - - - - - - x
11

12        BEFORE THE HONORABLE DOUGLAS P. WOODLOCK, DISTRICT JUDGE
13
                                     SENTENCING
14

15
                            Thursday, February 13, 2020
16                                   2:36 p.m.
17

18

19

20
       John J. Moakley United States Courthouse
21     Courtroom No. 10
       One Courthouse Way
22     Boston, Massachusetts
23
       Rachel M. Lopez, CRR
24     Official Court Reporter
       raeufp@gmail.com
25
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 2 of 77
                                                                       2




 1                            A P P E A R A N C E S
 2
       On behalf of the Plaintiff:
 3
            UNITED STATES ATTORNEY'S OFFICE - MASSACHUSETTS
 4          BY: SARA MIRON BLOOM AND LESLIE WRIGHT
            John Joseph Moakley Courthouse
 5          One Courthouse Way, Suite 9200
            Boston, Massachusetts 02210
 6          (617) 748-3971
            sara.bloom@usdoj.gov
 7          Leslie.wright@usdoj.gov
 8

 9     On behalf of the Defendant:
10          BALLARD SPAHR LLP
            BY: DAVID L. AXELROD AND MARY K. TREANOR
11          1735 Market street
            51st Floor
12          Philadelphia, Pennsylvania 19103
            (212) 864-8346
13          axelrodd@ballardspahr.com
            treanorm@ballardspahr.com
14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 3 of 77
                                                                       3




 1                             P R O C E E D I N G S
 2                 (In open court.)
 3                 THE DEPUTY CLERK: Criminal trial action number
 4     18-10154, United States vs. Francis Reynolds.
 5                 THE COURT: Well, I have a number of issues to take
 6     up, and I'd like to kind of going to carve through them, if I
 7     can.
 8                 First, I'm going to be denying the motions for
 9     judgment of acquittal or in the alternative for a new trial.
10     It's plain to me that a reasonable juror, jury, under the
11     directions that they received from me and the evidence in
12     this case, could fairly have found the defendant guilty of
13     the charges in which he was found guilty.
14                 The wrinkles that have been offered seem to me to
15     be not particularly compelling wrinkles, beyond the idea of
16     whether or not there's sufficient evidence. One aspect of
17     that is some suggestion of variance. It doesn't apply here.
18     What was involved here was a narrowing of the issues, to some
19     degree at my instance. But everything for which the
20     defendant was found guilty was fairly comprehended within the
21     indictment. It was not distorted, not changed.
22                 The evidence was similarly calibrated because of
23     the somewhat colorful way in which the defendant chose to
24     present himself, and it became necessary to do some carving
25     of the Government's case. Otherwise admissible evidence was
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 4 of 77
                                                                       4




 1     excluded, or the Government was directed not to pursue it,
 2     just simply to avoid the danger of prejudice, self-inflicted,
 3     to the defendant himself during the course of the trial.
 4                 There is a -- kind of a hangnail of suggested
 5     discovery abuse. I'm not sure that it rose to the level of
 6     abuse. It is the disclosure of matters, well before trial,
 7     that occurs in a case with lots and lots of paper, in which
 8     the defendant had an adequate opportunity to pursue it. And
 9     I gave him additional benefit for that.
10                 In short, there's nothing in that aspect of the
11     motion for new trial or for judgment of acquittal that is
12     supportable. So for all those reasons, I deny that motion.
13                 Now, in terms of order, I understand that there are
14     at least two or three persons who are alleged to be victims
15     who wish to speak orally in court. And I think probably the
16     best thing is to do that at the outset. The reason that I
17     say that is, number one, we may run a bit longer than this
18     afternoon. It depends. Number two, what they have to say is
19     something that may or may not inform my judgment about
20     questions of loss or gain or how we characterize that.
21                 So Ms. Bloom, are you familiar with who wishes to
22     speak and under what circumstances?
23                 MS. BLOOM: I believe so, Your Honor. At this
24     point, I believe there are two victims who wish to speak.
25                 THE COURT: Okay.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 5 of 77
                                                                       5




 1                 MS. BLOOM: Shall I have them come up?
 2                 THE COURT: Yes. And if they feel comfortable,
 3     probably the easiest thing is to use the podium over there.
 4                 And if you can identify yourself, sir, by name.
 5                 MR. DOHERTY: My name is Chris Doherty.
 6                 THE COURT: Okay.
 7                 THE VICTIM: I want to thank the Court for giving
 8     me the opportunity to tell my story. Thank you, Judge, and
 9     thank you, Kathleen.
10                 I am representing myself, my children, my eleven
11     brothers and sisters, and my deceased parents. I met Frank
12     Reynolds through my brother, Kevin. I had developed a home
13     health monitor for chronic disease patients. I sold the
14     technology and joined a company where we received FDA
15     clearance for the electronic house-call device in 2009.
16     Kevin told me about Frank's paralysis story and how Frank was
17     working to cure paralysis with InVivo Therapeutics, where he
18     was the CEO.
19                 We visited him at his apartment one weekend in
20     Medford, where I demonstrated the health monitor for him to
21     use. I left it for him, but he never did use it much.
22                 Over the years I got to know Frank better,
23     witnessing his extreme generosity. I was invited to see
24     Bruins and Red Sox games and other parties and events where I
25     met his friend, Jay Herod. In August 2013, Frank had left
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 6 of 77
                                                                       6




 1     InVivo Therapeutics and had just started PixarBio. It was an
 2     exciting time to see the Red Sox win the World Series. My
 3     girlfriend, Dawn, who's here, her parents, my son and
 4     daughter went to some of the games in the suites above the
 5     field. My daughter got to get on the jumbotron at one of the
 6     games, and her picture is still on the fridge.
 7                 Over time, I learned about his plans with a new
 8     company. Frank was very good at showing his success by
 9     throwing his money around and paying for everything. He was
10     uncomfortably generous, and everyone just went with it
11     because it was just the way he was. He always carried a big
12     wad of bills and would let you know.
13                 When Frank met his wife, Mary, Dawn and I had the
14     opportunity to go out with them for more sporting events,
15     dinners, and concerts. We were invited to go to New York to
16     celebrate Frank's birthday and attended their extravagant
17     wedding in New York at Central Park. We visited them at
18     their home and got to know their children, too.
19                 When Mary's daughter received the spinal injury
20     from a trampoline accident, Dawn and I visited her in the
21     hospital and provided whatever support we could to them. We
22     considered ourselves really good friends. We cared about
23     them and their family.
24                 When Frank, Jay, and Ken Stromsland created their
25     scheme to raise money and defraud all of us by merging BMP
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 7 of 77
                                                                        7




 1     Holdings into PixarBio, we, of course, the two of us were on
 2     the friends and family list of investors. I ended up
 3     investing $40,000. Dawn invested 80,000, which I hold myself
 4     responsible for, because I believed in Frank and she believed
 5     in me. As the trustee for my family trust, I invested
 6     another $30,000.
 7                 Around 2015, the healthcare company where I worked
 8     acquired a fuel technology patent. I revised the patent and
 9     then created a diesel and gasoline additive called "Dynamo,"
10     as well as a methanol-based fuel that could be used in
11     flex-fuel vehicles. Jay Herod had a software company, so I
12     met with him and hired him to create a mobile device
13     application to help demonstrate the cost savings of using the
14     Dynamo additives. I met with Jay a few times at his
15     apartment in Cambridge to discuss the app. I got to know Jay
16     pretty well, too.
17                 He was also friends with my brother, Kevin, and my
18     sister, Eileen. Jay finished the app, but unfortunately, it
19     wasn't really utilized. There was a big downturn in the
20     company. They stopped focusing on healthcare, sold off my
21     technology, mismanaged funding, and then unwilling to pay its
22     employees. I know this sounds familiar, because I went
23     through the same thing with Frank and PixarBio.
24                 After many months without pay, I had no choice but
25     to leave the healthcare company that was founded on my
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 8 of 77
                                                                        8




 1     technology. I sold whatever shares I had to survive, and I
 2     hadn't -- had to look for a job for many years. I found that
 3     it was very difficult to get a job that would pay enough to
 4     support me. I had applied for many positions and interviewed
 5     with many companies for months. I ended up filing for
 6     unemployment. I supported myself and my children by selling
 7     stock and extending my unemployment.
 8                 In the spring of 2016, I decided to go back to
 9     school to study biotech. I applied, interviewed, and was
10     accepted to the applied biotechnology program at BU medical
11     school, which started in August.
12                 For the second semester, we were required to get a
13     part-time internship. There was a special biotech incubator
14     program available that allowed companies to get reimbursed
15     for this internship. So I applied at a number of places but
16     decided to get in touch with Frank, because my goal was to
17     expand my learning, knowledge, and expertise with
18     pharma-related regulatory affairs.
19                 PixarBio was awarded the Boston Business Journal
20     best places to work in June 2016. It seemed like a perfect
21     fit, because I was very interested in what Frank was trying
22     to accomplish with pain management. My girlfriend at the
23     time, Dawn, who is here, she had a hip replacement and went
24     through so much pain, and the idea of not experiencing any
25     pain postsurgery was exciting.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 9 of 77
                                                                       9




 1                 In October of 2016, I reached out to
 2     Katrin Holzhaus, who worked at PixarBio as Frank's right-hand
 3     person. She did a little bit of everything at the company.
 4     I find it very hard to believe that Katrin did not have full
 5     knowledge of everything that transpired at PixarBio.
 6                 I spoke with Frank, and after a few weeks he got
 7     back to me and let me know that I could intern there. I was
 8     very excited to be able to watch over our investment.
 9                 I started my internship in December of 2016. I
10     worked very hard looking at the regulatory pathway for their
11     products. On February 6, 2017, I was offered the position of
12     associate director of regulatory affairs, with 50,000 stock
13     options. At BU Medical, I put together a poster presentation
14     for my final project, based upon the regulatory pathway for
15     neural release. I got straight As in all my classes and
16     received the Paul Queenan Memorial scholarship.
17                 Unfortunately, I only received one paycheck from
18     PixarBio. It was the first real paycheck that I had received
19     in over two years. Just when I thought that things were
20     getting better for me, they got much worse.
21                 I stayed at the company. We were promised our
22     salaries and later received stock options for each week we
23     worked. I continued to work very hard, meeting Frank at his
24     house in Newton, at his house in Salem, New Hampshire, to go
25     over an FDA fast-track filing.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 10 of 77
                                                                        10




 1                 At this point, the SEC was still investigating.
 2      Frank claimed that the stock would be trading again soon, but
 3      he appeared frantic and paranoid. I wanted to reach out to
 4      communicate with the FDA, but he wouldn't listen to me. He
 5      always had to control every little detail, even when everyone
 6      knew he was wrong. He just wanted something filed with the
 7      FDA as soon as possible.
 8                 We weren't ready to file, because we couldn't show
 9      enough progress yet and details for the FDA to make a clear
10      determination. Frank didn't care. I worked very long hours,
11      packing up the office and labs in Medford at PixarBio, and
12      another lab in Cambridge, with three other employees who
13      decided to stay on. I was convinced that the concept and
14      technology was sound. For some reason, I still believed in
15      Frank.
16                 I saw the video data on the rat studies, and I
17      could see that it really worked. Frank always had something
18      positive to say about how everything was going to go. It was
19      going to go so well, but it was all a lie. Day after day, he
20      used us, knowing that it was all a house of cards. While not
21      paying us, he told us many times that he didn't even take a
22      salary.
23                 However, in 2015, Frank made over -- almost
24      $300,000 in salary, and his reported total executive
25      compensation that year was $860,000. Katrin Holzhaus made
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 11 of 77
                                                                        11




 1      $239,000. Jason Criscione made $226,000 that year. These
 2      were the founders of PixarBio. Frank has never cared for
 3      anyone but himself.
 4                 I felt compelled to stay and do whatever I could to
 5      preserve the investments I made for myself and my family.
 6      The whole situation put so much stress on my relationship
 7      with Dawn, that we ended our eight-year relationship.
 8                 My last day at the company was September 13th. I
 9      was out $75,000 in back pay, my $40,000 investment, and
10      30,000 of my family's money. My mother passed away that
11      October, god rest her soul. As trustee, many members of my
12      family were upset about the resolution of the trust and how I
13      had spent the money. And even today, there are members of my
14      family that don't speak to me.
15                 At the end of December of 2016, Frank had 49,133
16      shares of InVivo, and the stock was valued at $206,000. It
17      appears that all those shares were sold before the asset
18      freeze. Isn't that timely. He appears to have hidden any
19      money for himself and his wife.
20                 I'm a single dad with twins. My son was just
21      accepted early decision to Northeastern for business. My
22      daughter hasn't decided yet but has been accepted to every
23      school she's applied to. This investment was going to help
24      with their education and future. I just want the Court to
25      know how many lives have been affected by Frank.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 12 of 77
                                                                        12




 1                 Why should he receive the maximum sentence?
 2      Something I want you to consider when deciding this is that
 3      Frank is a person who puts his own self-interest in front of
 4      anyone or anyone else -- or anything else, who willfully,
 5      purposely deceives and preys upon his friends and co-workers
 6      for his own benefit.
 7                 Let me walk you down the path of trust, trust in
 8      personal relationships, the trust that I had in Frank, in his
 9      family. He makes you feel indebted to him, because he pays
10      for everything. You think he's generous and wants to do good
11      for people, but if you look at the evidence, all the evidence
12      that was provided in this trial to -- you see that he was
13      just sucking you into his vortex of deceit. So many of us
14      were sucked into that vortex of false truth.
15                 Thank you.
16                 THE COURT: Thank you, Mr. Doherty.
17                 If I understand correctly, because the victim
18      statements were submitted redacted, Mr. Doherty submitted
19      one, and there were attached to it certain photographs to
20      illustrate the statement --
21                 MR. DOHERTY: I think that might have been in the
22      other.
23                 THE COURT: Is it not true?
24                 MS. BLOOM: Those, I believe, were attached to the
25      other victim who will be speaking.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 13 of 77
                                                                        13




 1                 THE COURT: Okay. All right. Sorry. Thank you.
 2                 THE VICTIM: Thank you.
 3                 THE COURT: Yes, ma'am. If you give us your name.
 4                 I think maybe Ms. Bloom will clarify that I was
 5      assimilating Mr. Doherty and the next speaker. Is that
 6      right? She has the photographs and so on?
 7                 MS. BLOOM: Yes, Your Honor.
 8                 THE COURT: Okay. All right.
 9                 MR. AXELROD: Your Honor, can we briefly see you at
10      sidebar? It will take 15 seconds.
11                 THE COURT: Okay.
12                 (The following discussion held at the bench.)
13                 MR. AXELROD: Your Honor, this victim in a letter
14      that she wrote largely attacking Mary Reynolds, as well.
15      Mary Reynolds has not been charged with anything; it would be
16      unfair for her to attack her. But attacks on Ms. Reynolds
17      are unfair.
18                 THE COURT: Well, I have to say that a good deal of
19      the defendant's argument, with respect to sentencing,
20      included references to Mary Reynolds and the relationship
21      that they had. I've read the oral statement. That's why I
22      made that reference before. It is uncomfortable;
23      nevertheless, it's been brought into play, so I'm going to
24      permit it.
25                 (Bench conference concluded.)
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 14 of 77
                                                                        14




 1                  THE COURT: So ma'am, if you could introduce
 2      yourself.
 3                  MS. KELLOGG-BLOOM: Good afternoon. My name is
 4      Dawn Bloom. Thank you for hearing my victim statement.
 5                  I do realize that most of my statement does mention
 6      Mary Reynolds, who is Frank's wife, and I also think that
 7      it's very important for you to hear how I feel about the
 8      betrayal that I feel by their family. I decided to start my
 9      impact statement with personal photographs in order for the
10      Court to get a very clear picture of Frank Reynolds' family
11      and friends deception.
12                  I would like to make an oral victim statement at
13      Frank's sentencing. That's why I'm here today. I took time
14      off work to be here. I want Frank and Mary to know exactly
15      how their deception affected my life.
16                  I met Frank and Mary through Christopher Doherty at
17      Frank's extravagant celebration he hosted for himself in New
18      York City in June of 2012. Shortly after I met Mary, she and
19      Frank were engaged to be married. Mary soon moved her family
20      to Boston to be with Frank. This is when I got to know Mary
21      on a more intimate level.
22                  Mary and I had many things in common. Mainly we
23      both had left long-term marriages and each had two children.
24      We talked quite openly about our financial situations
25      postdivorce. Mary was very fortunate. She met Frank who
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 15 of 77
                                                                        15




 1      swept her off her feet, lavishing her with more materialism
 2      than she was ever exposed to. I was married for 24 years. I
 3      was with my husband for 30 years. I had a very difficult,
 4      long, and expensive divorce. I split two private university
 5      tuitions, and I was forced to go back to work as a full-time
 6      dental hygienist.
 7                 Mary, who did not work, was very aware of my
 8      financial situation. She encouraged me to invest as much
 9      money as I could into PixarBio. Mary shared with me how
10      generous Frank was to allow she, her friends, and her family
11      to invest with Frank's private offerings.
12                 I invested my settlement money with Frank Reynolds,
13      because I believed in his MIT credentials and his paralysis
14      scaffolding he invented while at InVivo Therapeutics. I
15      believed in his long-lasting neural release injectable, which
16      was, according to Frank, the cure for postsurgical opioid
17      epidemic. Because I experienced such severe pain from my own
18      hip replacement surgery, I was very excited about PixarBio's
19      product and the impact it would make for other's pain
20      management.
21                 As an inexperienced investor, I was not aware of
22      the SEC-approved rules for nonaccredited investors, which
23      somehow Frank managed to avoid, for my $80,000 investment
24      into PixarBio. My investment is my annual salary as a
25      full-time dental hygienist. A risky investment one might
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 16 of 77
                                                                        16




 1      say; yet, when I see the depth of deception Frank Reynolds
 2      went through to take his friends and family's money, I do not
 3      feel as naive as I felt when I first learned of PixarBio's
 4      trading suspension.
 5                 Frank was always very generous. I was extremely
 6      uncomfortable with his generosity and often questioned it. I
 7      attended several World Series playoff games in his lavish
 8      private boxes, which overflowed with lobster, shrimp, and
 9      top-shelf alcohol. I was able to invite my parents to a
10      playoff game due to his generosity.
11                 I considered myself a friend of Frank and Mary
12      Reynolds. I attended their wedding, was a guest in their
13      home many times. I visited Mary's daughter, Lauren, at
14      Spaulding Hospital, when she was recovering from her own
15      paralysis accident. I spoke at length with Mary about
16      private schools for her children. I spent time with her
17      mother, with her best friends, all while Frank was off in
18      another room, in their house, planning and plotting his
19      deception.
20                 How did Frank Reynolds impact my life? I'm going
21      to tell you right now. I invested $80,000 of my divorce
22      settlement money. I also lost my long-term relationship with
23      Christopher Doherty, who was not only an investor, but an
24      unpaid employee of Frank Reynolds. Frank Reynolds' greed and
25      deceit was a direct cause of the demise of my relationship
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 17 of 77
                                                                        17




 1      with Christopher Doherty. Thank you.
 2                 THE COURT: Thank you, Ms. Bloom.
 3                 I want to be sure that I have --
 4                 I'm sorry, I'm speaking to the larger questions
 5      there, Ms. Bloom. You can return to your seat.
 6                 I want to talk about housekeeping with respect to
 7      victim statements here, because there's been a large number
 8      of them and they've cascaded in over a period of time. The
 9      ones that I -- the form that I've seen them in have had names
10      redacted on them. And I guess the question I raise is
11      whether they don't all go in the docket sheet and accessible.
12      They are matters that I review here. I don't want to
13      compromise people's personal positions. I don't want to
14      chill the willingness of people to come forward with their
15      stories.
16                 On the other hand, the process of sentencing, I
17      think, has to be transparent and has to demonstrate what it
18      was that the judge was exposed to, except relatively limited
19      areas of compromise of personal, say, medical information,
20      that sort of thing.
21                 I had also been a little bit concerned, just as a
22      matter of practice, particularly, and it's exacerbated here
23      by the kind of way in which a victim witness statements get
24      to me, anyway, and I think generally, which is through the
25      coordinator for the United States Attorney's Office, who then
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 18 of 77
                                                                        18




 1      submits them to probation and then they come to the Court.
 2      And I -- this is a broader issue. I think, perhaps, it might
 3      be better to have them submitted directly with copies to the
 4      probation office in the future, so we have a clear
 5      understanding. Because I think the coordinator, if I have
 6      Ms. Griffin's position correctly, is the one who really knows
 7      who's submitting and under what circumstances and who is
 8      likely to submit.
 9                 So I raise those issues. I'm not sure they can be
10      responded to immediately, but I am relying upon all of the
11      victim/witness statements that I received, relying in the
12      sense of I've reviewed them and tried to digest them and
13      tried to understand what the implications might be for
14      sentencing here. I want to be sure, for housekeeping
15      purposes, that they're available to others who may or may not
16      be directly interested in what it was that was presented to
17      the judge for the purposes of sentencing.
18                 So Ms. Bloom, do you have a suggestion with respect
19      to how to proceed on that?
20                 MS. BLOOM: So I think that we redact them,
21      recognizing that they may be public. And so I think in this
22      case, some of them are quite detailed and personal, so all I
23      would ask is that we have an opportunity to take a second
24      look and make sure there's nothing in the body of them that
25      is more revealing than we believe it should be. I can't
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 19 of 77
                                                                        19




 1      think of anything off the top of my head where I think, "Oh,
 2      know, that should definitely not." Much of this thing that
 3      might otherwise trigger that have already been the topic of
 4      disclosures on public websites. And so this may, in fact, be
 5      a balance for that.
 6                 THE COURT: Uh-huh.
 7                 MS. BLOOM: But I would like an opportunity to
 8      review the issue with our victim/witness coordinator, and
 9      make sure we don't have some policy that I'm not aware of.
10                 THE COURT: That's fine. I guess I will state on
11      the record that I had been exposed to all of the ones that
12      had been submitted to me in their redacted form; that I
13      consider all that's been submitted to me and will consider it
14      in connection with the sentencing in this case, perhaps a
15      week to decide whether additional redactions are appropriate
16      and called for. If they are, I'll leave it to anyone who
17      wants to challenge the redactions to raise them better with
18      me. But I want the record to be clear that apart from
19      names -- although I've kind of teased some of them out --
20      apart from names, I've considered all of those documents.
21                 So let me, then, turn -- I take it that there are
22      no others who want to speak directly here or orally.
23                 MS. BLOOM: Not that we're aware of, Your Honor.
24                 THE COURT: Okay. So let me then turn to the
25      presentence report. And I want to be clear on what I do have
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 20 of 77
                                                                        20




 1      in front of me. Obviously, I have the presentence report
 2      itself, which is revised as of February 6th. I have the
 3      Government's corrected -- for typographical errors, but the
 4      version called the "Corrected Sentencing Memorandum," which
 5      supercedes the original one. I have the defendant's
 6      memorandum and motion for downward departure, and I have the
 7      supplemental sentencing memorandum submitted by the
 8      defendant, as well.
 9                 The question of sealing is not absolutely
10      transparent to me.
11                 Had there been submitted redacted versions of the
12      sealed memorandum? Here, Mr. Axelrod, maybe you can answer
13      for Mr. Reynolds.
14                 MR. AXELROD: Your Honor, for the defense, there
15      have not been redacted versions submitted to the Court on
16      ECF.
17                 THE COURT: Okay. So I will say that I am
18      reviewing all of it. I'll ask you to do the same thing I've
19      asked Ms. Bloom to do, which is, as to those sealed
20      documents, you provide me with -- provide the Court with
21      redactions that are appropriate within a week.
22                 MR. AXELROD: And just file those publically, Your
23      Honor?
24                 THE COURT: Yes.
25                 MR. AXELROD: Okay.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 21 of 77
                                                                        21




 1                 THE COURT: Yeah. Now, if someone says it's been
 2      too heavily redacted and we want to see all that the judge
 3      saw, they'll make the motion and I'll deal with that, if that
 4      arises. But I want the record to be clear with respect to
 5      that.
 6                 So then turning to the presentence report, because
 7      that seems to be the focus of at least the initial layer of
 8      dispute, I've gone through it and think that -- I assume that
 9      I'm dealing with maybe three things; the most important of
10      which, at least for driving the guidelines in this case, is
11      how we calculate loss or gain.
12                 I also have a secondary question -- I say
13      "secondary," because I don't want to get to them until I've
14      come to closure on the question of loss or gain, but the
15      question of whether or not there was mass marketing done
16      here, if that was part of the scheme that was involved, and
17      related question -- of course they're all related, but a
18      question that arises concerning enhancements for a criminal
19      enterprise involving at least two complicit participants.
20      And as I've indicated, as well, by reference to the
21      assimilation of other individuals, whether or not the
22      defendant, in committing the offense, exercised control over,
23      organized, or was otherwise responsible for the
24      superintending of activities at least of one of the other
25      persons.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 22 of 77
                                                                        22




 1                 Those, I think, are the big ones here. You'll
 2      bring to my attention, as we get on to it, anything else that
 3      needs to be taken up. They seem to be set forth, you know,
 4      fairly extensively in the addendum to the probation office's
 5      report, and then they're, of course, discussed in the
 6      memorandum, sentencing memorandum that the parties have
 7      submitted.
 8                 I want to start, first, with the question of loss
 9      here, as the, perhaps, way of dealing with this. I recognize
10      that the probation office has taken the position that the
11      gain is not readily -- the loss is not readily identifiable
12      or able to statement and consequently is looked to gain.
13      We'll get back to that in a minute. But I want to understand
14      more fully the Government's theory of loss.
15                 And I guess one way of focusing is: When did the
16      loss take place? On what day? Was there a day?
17                 You know, there's a kind of quicksilver quality to
18      all of the arguments -- I'm not suggesting that anybody's
19      acting improperly, but it seems to me that if I have to
20      calculate loss, I have to calculate it as of a specific date,
21      or else I'm calculating loss differentially for every
22      potential investor in the case, which may be my lot in life,
23      but I want to be sure I know what I'm supposed to be doing
24      here.
25                 So Ms. Bloom, do you want to speak to that?
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 23 of 77
                                                                        23




 1                 MS. BLOOM: So I guess my understanding is that we
 2      should be calculating loss as of today. And in fact, what we
 3      know today is that the shares that these victims received did
 4      not have the value that they were led to believe they did.
 5      So did they -- did they experience the loss, but didn't know
 6      it when they purchased? In any case where there's a fraud as
 7      to a --
 8                 If we assume, for a moment, a simpler case -- or
 9      maybe this is this case -- a total sham, but the stock is
10      trading at $3 a share. So the person buys in; they pay $3.
11      They get a share. At that point, the stock, let's assume
12      it's trading at $3 a share, but it isn't worth $3 a share.
13      And when the true facts hit the market, the stock drops to
14      zero.
15                 I don't know what date you say that loss occurred,
16      whether it was they lost the money the minute they put it
17      into the hands of the defendant. I think you measure their
18      loss by the money they put in, minus what they have gotten
19      back by the date of the sentencing, or still hold of value,
20      if they got something of value. But our position is they
21      didn't get something of value. The value was inflated by
22      fraud and is now revealed to be zero.
23                 THE COURT: I think I understand the overview of
24      it, but traditionally in securities matters, using the kind
25      of analysis that you've used, it's when the market has had an
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 24 of 77
                                                                        24




 1      opportunity to absorb the information; that is, the
 2      information about the fraud. That occurred quite a bit
 3      before today.
 4                 One might look at people who hold as making
 5      judgments about -- after the information is absorbed, making
 6      judgments about residual value, maybe a partial value, maybe
 7      they are less sophisticated in trading, all of those things.
 8      But it seems to me that the date is probably the point at
 9      which the market could have been understood to have absorbed
10      the information about the fraud. And that's not generally
11      months, that's within a very short time of when the fraud is
12      disclosed.
13                 Now, you could say maybe the day of the -- that --
14      or the day after the SEC stay is put in place; maybe it's
15      a later point at which there's some clarity about the
16      information. But I think there has to be something a little
17      bit more precise in order to -- in order to make the
18      calculation that the Government presses on me, which is some
19      form of loss calculation.
20                 MS. BLOOM: So let me first address one thing you
21      said, which that, if the investor retained the stock, they
22      were making a decision. So I think when you're talking about
23      an unregistered, privately-held stock, that assumption is not
24      justified.
25                 THE COURT: Can I pause with that for a minute. It
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 25 of 77
                                                                        25




 1      raised a little bit by Ms. Bloom's statement, but I want to
 2      be sure that I've understood.
 3                 Everyone here signed a stock subscription who got
 4      stock, right? Who had private -- who had privately-held
 5      stock?
 6                 MS. BLOOM: (Nods head.)
 7                 THE COURT: And in that, they made a representation
 8      about being suitable investors?
 9                 MS. BLOOM: Yes and no.
10                 THE COURT: Let's use Ms. Bloom -- or maybe not
11      familiar enough with the specifics of her -- if I have it
12      right, it was Ms. Bloom; is that right? Or am I
13      mispronouncing her name?
14                 MS. BLOOM: Yes. And that explains my slight
15      confusion.
16                 THE COURT: Right.
17                 MS. BLOOM: But some of the people --
18                 THE COURT: But the name of the individual who gave
19      the --
20                 MS. BLOOM: I believe she had a hyphenated name,
21      which may help us distinguish ourselves. I believe it was
22      Kellogg-Bloom.
23                 THE COURT: It's Kellogg-Bloom.
24                 MS. BLOOM: Ms. Kellogg-Bloom.
25                 THE COURT: Okay. But so she represented that she
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 26 of 77
                                                                        26




 1      put all of her -- the equivalent of her yearly income into
 2      this. The -- generally the touchstone is a million dollars
 3      worth of net worth. Was she given, to your knowledge, a
 4      subscription agreement? Did she check off the subscription
 5      agreement as to suitability? That's the first question.
 6                 The next question is, can't people like that
 7      dribble it out through 144?
 8                 MS. BLOOM: I didn't catch the second question, but
 9      let me answer the first question, which is some of the
10      victims did check boxes. Some of them, we understood, maybe
11      have been checked by people at PixarBio. Some of them simply
12      left the boxes unchecked. And many of them, we believe, were
13      clear that they were not, in fact -- they had $2,000, they
14      were $1,000, and didn't -- probably were unsophisticated
15      enough, although the language was in the subscription
16      agreement, they didn't check something, didn't understand
17      that they needed to and that were representing that they were
18      accredited investors.
19                 THE COURT: Okay. So if it's going to be relevant,
20      that's -- presents individualized determinations about each
21      of those persons to some degree.
22                 But the question that I raised, that you were
23      probably focusing on the first one. It's unregistered stock,
24      but unregistered stock can be dribbled out, generally,
25      through 134. They have an opportunity, don't they, to engage
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 27 of 77
                                                                        27




 1      in those kinds of sales. That is to say, they're not locked
 2      up entirely with the unregistered shares, or are you going to
 3      tell me otherwise?
 4                 MS. BLOOM: It is my understanding that because the
 5      shares were never -- the SEC registration statement was never
 6      approved -- that had it been approved, they would then have
 7      been able to release them and sell them. But the agreements
 8      themselves provide that they cannot be sold or traded until
 9      there is an approved registration statement. A registration
10      statement, as you probably recall, was filed. The SEC raised
11      a number of concerns. Some of them related to the fraud
12      issues, and it has never been confirmed. And so those have
13      never been -- become subject to a valid registration
14      statement and, therefore, it is my understanding, cannot be
15      traded. I think under Prange, that doesn't mean they have
16      necessarily --
17                 THE COURT: I'll get to that at a later point.
18                 But Mr. Axelrod, do you disagree?
19                 MR. AXELROD: I think there are some exceptions
20      under Rule 144, and also, I think if we're going back to the
21      accredited investor issue, I think there are some exceptions
22      for a limited number of small people who don't qualify as an
23      accredited investor --
24                 THE COURT: Modest investors, rather than "small
25      people."
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 28 of 77
                                                                        28




 1                 MR. AXELROD: Yes. Sorry. A small number of
 2      modest investors under Reg D, even if it generally requires
 3      accredited investors. But we're really diving into Reg D
 4      issues that I didn't come prepared for today.
 5                 THE COURT: But I want to understand it, because
 6      it, to some degree, in a broad brush, because it impacts
 7      this. A way of looking at it is there's no registration
 8      statement. There was no opportunity easily to dispose of the
 9      shares. Fixing the value at -- putting to one side various
10      personal reasons and maybe lack of sophistication in trading
11      or trading in bottom-feeding kind of shares that the
12      defendant -- that the victims could not take steps to dispose
13      of the shares, so we deal with the shares right now, what the
14      value of them is right now.
15                 MR. AXELROD: Well, I think we need to be pretty
16      careful, rather than just simplifying all of the investors as
17      one group. I mean, as you may recall, Your Honor, from
18      testimony at trial, there was two raises, one that began in
19      2015 and went into the beginning of 2016, the friends and
20      family raise. And at that time of that raise, there was no
21      contemplation that the stock was going to go public.
22      Everyone who signed on as investors of that understood that
23      they were buying a privately held stock that had no market --
24                 THE COURT: Well, no, they weren't buying
25      certificates suitable for framing. They assumed that there
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 29 of 77
                                                                        29




 1      might be long term before it became public or at least was
 2      tradeable.
 3                 MR. AXELROD: Potentially. But they knew they were
 4      buying a privately-held investment without a discernible
 5      market.
 6                 THE COURT: That may be so, but the question is,
 7      did they, at that time, buy on the basis of manipulative
 8      trading or false statements? If they did, and the jury's
 9      finding in this case, as far as I'm concerned, mine as well,
10      is they did, then the issue becomes what's the value that we
11      can assess if we're saying loss is not going to be complete
12      loss? Or we look at some of the, perhaps, less complex cases
13      that other courts, including the First Circuit, have dealt
14      with.
15                 MR. AXELROD: Your Honor, I'm not going to quibble
16      with the jury's finding or your conclusion about the jury's
17      finding, but of course there are a number of investors -- and
18      this is a different issue and I don't want to complicate, but
19      I don't want to leave it. There are a number of investors
20      who we don't know why they invested. They're insiders who
21      had more information than the general investors. So I don't
22      want to just concede that everyone who invested in the
23      company was --
24                 THE COURT: But is reliance a requirement here in a
25      criminal case by individual investors?
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 30 of 77
                                                                        30




 1                 MR. AXELROD: It's certainly not an element of the
 2      Government's case to bring. But for sussing out who is a
 3      victim of the fraud, I think it is. I mean, you're going to
 4      have people here and you're going to have insiders who had
 5      perfect information about what the company was doing, and I
 6      would argue that those are not victims as the guidelines
 7      define a victim. They didn't invest based on some
 8      misknowledge or misapprehension of what they were getting
 9      into. But --
10                 THE COURT: I don't mean this to be too arch, but
11      it is arch. We're going to blame the victims?
12                 MR. AXELROD: I'm not blaming the victims at all,
13      but there were a subset of people who invested in this
14      company who were insiders. I'm not blaming them for
15      investing. I'm just saying that they -- it's hard to say --
16      even assuming the jury's verdict is correct, which I'm doing,
17      it's hard to say those people were defrauded. Those were
18      people who worked inside the company who --
19                 THE COURT: I don't know why that would be the
20      case. If Mr. Reynolds puts into the market false
21      information, engages in manipulation of the market, then
22      those who are purchasers in that market are adversely
23      effected by his actions, I'm not sure there's a discount for
24      them. I suppose there's an in pari materia kind of defense
25      that might -- or discount that might be involved. But
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 31 of 77
                                                                        31




 1      everybody who is involved in this loses money, including, of
 2      course, Mr. Reynolds, who invested $8 million, I guess, with
 3      family, on it. But the loss here, as a result of the
 4      misrepresentations or perhaps the grandiosity of
 5      Mr. Reynolds' views about this and various other things, is
 6      less important to me, anyway, in trying to figure out who's
 7      the victim. It's someone who didn't get what they thought
 8      they were buying, and that applies to even those who continue
 9      to support and embrace Mr. Reynolds.
10                 MR. AXELROD: I think that, Your Honor, there is a
11      subset of people who did invest, who got exactly what they
12      thought they were getting. And those are the people like
13      Mr. Reynolds, who were inside the company, who knew exactly
14      what was going on, who knew exactly what the timelines were.
15                 THE COURT: Well, who would that be? Just not to
16      characterize it or personalize it, but would it be
17      Mr. Doherty?
18                 MR. AXELROD: Well, if we're talking about the
19      issues that I raised in the sentencing memorandum, you may
20      remember there was a Jason Criscione, the chief science
21      officer, or technology officer. His parents invested. He
22      certainly knew what the time frame was for FDA approval.
23                 THE COURT: Uh-huh.
24                 MR. AXELROD: So he's one, I would say. There are
25      board members who invested, who would presumably, if they
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 32 of 77
                                                                        32




 1      were doing their fiduciary duty, had full knowledge of what
 2      the company's outlook looked like.
 3                 THE COURT: Okay. So let's just, for loss
 4      purposes, which --
 5                 MR. AXELROD: I know that places it far afield,
 6      Your Honor.
 7                 THE COURT: No, you weren't. I mean, there's still
 8      boundaries that I'm trying to think this through on. But we
 9      take those people, and we take them out of the list. You
10      identified them and Ms. Bloom can argue about them, and we'll
11      see where that leaves us in terms of loss. But there's some
12      subset of people who lost on the basis of the conduct of
13      Mr. Reynolds, and that, it would seem to me, is where I would
14      find loss in this case.
15                 MR. AXELROD: Your Honor, I was really taking on a
16      different problem. Unfortunately, I went there. I agree
17      that, based on the jury's finding, that there was some subset
18      of people who lost. I do not think -- I do not agree with
19      the Government that that amount that they lost is so easily
20      discernible. This case is not as the Prange court talked
21      about, the flimflam sham.
22                 THE COURT: You know, I read those cases, and of
23      course, you try to apply them to your own, but -- and they're
24      not this case. Fraud is versible. It expresses itself in a
25      variety of different ways. It can be the flimflam artist.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 33 of 77
                                                                        33




 1      It can be the embezzler who thinks he's going to pay it back.
 2      It can be the person with a grandiosity. That may be what we
 3      have here with Mr. Reynolds. But the short of it is that it
 4      feels the same to the people who are out the money, who can
 5      be called victims, irrespective -- it feels the same
 6      monetarily. It may feel like more of a betrayal of faith if
 7      their personal relationships, or the suggestion of being
 8      drawn into a vortex of deceit, but that's not something I
 9      value. I value it in terms of loss value. It's something
10      I'll consider, obviously, for purposes of sentencing.
11                 So I guess I would want to know, you know, what you
12      think -- and maybe I shouldn't be doing it this way, but --
13      because it puts a burden, to some degree, on the defendant,
14      although we're there, is who's out in this list? And if we
15      start checking them out, where do we get to in terms of loss
16      that's cognizable for purposes of deciding what kind of
17      additions to the base offense level are involved?
18                 MR. AXELROD: I say this, with all seriousness,
19      this is -- that the guidelines calculate -- stress that when
20      you're calculating loss, you give an offset of what was
21      exchanged at the time of the investment.
22                 THE COURT: Well, what was exchanged at the time of
23      the investment here is the difference between the value then
24      and the value now. That's why I started by saying we've got
25      to focus on when we're talking about. We've got a
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 34 of 77
                                                                        34




 1      circumstance in which the investors really have no way to
 2      divest themselves of it. We're here on sentencing day.
 3      There's been some movement, brokers might call it death
 4      rattle activity on the market, involving modest amounts of
 5      money for being offered or as bid an offer. Maybe there's
 6      something out there. You know, we have suggestion there's
 7      some intellectual property that can be paid for. Maybe. But
 8      in any event, we're here for -- to try to find a fixed time
 9      for dealing with that. And I -- if it's not today, I don't
10      know what other day it is -- I know what day it is, but what
11      other day it is for making the calculation.
12                 And you know, there may be people who don't belong
13      in that class. Okay. Knock them out of the class. But
14      we've got to figure out -- or make an effort to figure it
15      out. Probation made a good faith effort. They were not
16      satisfied that they were going to be successful in doing it.
17      They made their determination.
18                 I'm not so sure that you can't successfully
19      identify loss in this setting, loss to the individuals,
20      without even getting into intended loss.
21                 MR. AXELROD: Well, Your Honor, I obviously think
22      you can. I think the guidelines specify that you take the
23      value of the shares exchanged at the time they were
24      exchanged. And when you look at the guidelines and the
25      commentary notes, it talks about in a case of where
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 35 of 77
                                                                        35




 1      collateral is exchanged in a mortgage case, and it says
 2      there, you take the collateral on the date of sentencing.
 3      But it doesn't -- they use that same language in terms of
 4      investment cases.
 5                 THE COURT: That's an application note, if I
 6      recall.
 7                 MR. AXELROD: It certainly is.
 8                 THE COURT: So what do we do here? We've got
 9      unregistered stock, not easily tradeable. At this stage,
10      based on the discussions we've had, without diving into Reg D
11      and 144 and all of that, willing to say there really is --
12      they had no way to get out, because the S-1 was never
13      effectively -- that never wanted to -- effectiveness. And
14      the reason it didn't go into effectiveness is the fraud
15      itself; that is, the concerns of the SEC, which were
16      vindicated, at least in this case, by the jury's verdict.
17                 So they had a value on a particular day, whenever
18      this information could properly be absorbed by the market,
19      and then we've got the difference between the value on that
20      day and today. And the value today is -- I'm not sure
21      visible to the human eye.
22                 MR. AXELROD: It's something, but we don't know.
23                 THE COURT: Well, more than that. Is there any
24      trading on it?
25                 MR. AXELROD: Public trading, no. But I mean,
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 36 of 77
                                                                        36




 1      as -- I mean, we're jumping around. But as Mr. Abrams said
 2      in his letter to the Government, that he and others who are
 3      still working with the company believe that there is still
 4      some inherent value in the company. So I don't think we can
 5      just assume, with nothing more, that there is no value in the
 6      shares.
 7                 THE COURT: Okay. So I mean, there's a triumph of
 8      hope over experience, I guess, is one way to describe it.
 9      That's used in a different context, but it describes what's
10      going on here. Investors think that they've got some chance
11      to get something, but you can't find anybody out who's -- you
12      know, arm's length purchaser for value, who's going to pay
13      any money for this, or at least it doesn't appear that
14      they're going to pay any money for it. And so I guess I'm of
15      the view that it's valueless now.
16                 Now, if it's valuable in the future, Mr. Reynolds
17      still holds his shares or can choose to hold his shares or
18      maybe Judge Young will decide whether he can hold his shares.
19      But in any event, that can be applied, I suppose, to -- as a
20      discount, against -- if it comes in, a discount against
21      restitution in a case like this, which is the other area in
22      which this calculation of loss goes, but I don't think that
23      anybody could say -- that anybody who would be an arm's
24      length purchaser for value would say, "I'll take a flyer on
25      this one."
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 37 of 77
                                                                        37




 1                 It's dead. So no value today. That would --
 2      market is probably as good a place to figure that out as any.
 3      There's no public trading in it, no value.
 4                 Now, there -- as I said, there may be people who
 5      value hope over experience and -- but that can't be the basis
 6      for valuing it. So then we've got this delta between what
 7      did they pay for it under misrepresentation, and what do they
 8      have now? They've got zero now. I don't know whether we can
 9      promptly go through this and say, "Okay, maybe it's not
10      $9.5 million. Maybe it's a different spread," but a spread
11      in which all of us can say comfortably, somewhere in there,
12      in going through this.
13                 So Ms. Bloom, do you want to speak to that?
14                 MS. BLOOM: Yes. Let me see if I can offer a
15      couple of options and insights.
16                 First of all, I think that, as the Court, I think,
17      recognized, the fact that someone is an insider does not mean
18      that they were not defrauded. We heard from multiple
19      witnesses who believed that when the defendant announced
20      something that there was $30 million, they thought the
21      company had $30 million.
22                 THE COURT: But there's certainly the case that
23      it's differential.
24                 MS. BLOOM: There could be a differential.
25                 THE COURT: Let me just -- so I can frame the issue
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 38 of 77
                                                                        38




 1      that you can respond to. Insiders are controlled in various
 2      ways in their transactions and securities because of a
 3      presumption that they have access to information. And so
 4      they're trading, if not barred -- although in some cases it's
 5      barred, if not barred, is limited, and that's -- presumption
 6      is based on the idea that they have more ready access to
 7      information than others in the marketplace might have. And
 8      so I won't necessarily call them colleagues, but maybe fellow
 9      travelers of Mr. Reynolds might be assumed to have that kind
10      of information. Mr. Stromsland might, Mr. Herod might, and
11      there may be others.
12                  And so I'm just trying to figure out, you know, if
13      we take -- it may not be a scalpel, but I don't want to use a
14      meat axe, to the list of victims, where might we be making
15      the cuts?
16                  MS. BLOOM: So we took out of the list
17      Mr. Stromsland and Mr. Herod, their spouses, their children.
18      We did not take out people who were their parents, their
19      uncles, their -- because we didn't feel like we could impute
20      to them the knowledge that -- but for the defendants'
21      immediate families, we removed all of those.
22                  Having spoke -- as I think you may recall from the
23      trial, many of the people at the company described a very
24      siloed set of information. And so while I think it is fair
25      to say, you know, did Ms. Phelan have access to more
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 39 of 77
                                                                        39




 1      information about inaccuracies? Is there some kind of
 2      concept of contributory negligence in victimhood? I'm not
 3      sure. We have not done a list of certainly not all of --
 4      Mr. Lovett, who I think was an investor, but certainly didn't
 5      have access to all of that information.
 6                 My suggestion --
 7                 THE COURT: Why wouldn't statutory insiders be
 8      clearly prescribed?
 9                 MS. BLOOM: Well, I think that would be -- would
10      that be officers or directors?
11                 THE COURT: Right.
12                 MS. BLOOM: So I don't believe anybody other than
13      Mr. Stromsland.
14                 The question would be Ms. Phelan, but I don't think
15      anybody else -- and maybe Mr. Criscione.
16                 THE COURT: So let's take Ms. Phelan and
17      Mr. Criscione, and look at how much they had.
18                 What did they have?
19                 MS. BLOOM: That's -- let me look at -- I believe
20      we have the full chart. Mr. Criscione, in terms of actual
21      investments, we're looking at 22,500, and I believe
22      Ms. Phelan was 15,000. Mr. Criscione gets more shares, but
23      most of those are just by virtue of getting options and being
24      an employee. And we only counted money in for purposes of
25      victims. So I'll double-check on Ms. Phelan. So I don't
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 40 of 77
                                                                        40




 1      think either of those would be --
 2                 THE COURT: That doesn't get us down to
 3      9.5 million.
 4                 MS. BLOOM: No.
 5                 THE COURT: So now I'm trying to figure out,
 6      Mr. Axelrod, do you know where we get to those kind of steps
 7      that generate the guidelines, and if you've got suggestions
 8      of other people who are putatively or questionably victims
 9      here?
10                 MR. AXELROD: Your Honor, I'm certainly not
11      conceding that this is the right way to do it, because I
12      still think we haven't found out what the offset is for the
13      value of the shares. But to answer your question, Bernard Ho
14      was a director of the company. I think he invested over
15      $400,000. David Cass was a director of the company. I don't
16      recall what he invested. I can go through the list, there's
17      more, but there's other problems, also, with this list.
18                 The Government found it, presumably, in documents
19      produced to the SEC. But if you look at our submission,
20      there's also people on this list who are recorded as buying
21      in the open market, which put them in a different position
22      than people who bought in the private offering.
23                 THE COURT: Why does it? I mean, I suppose one way
24      to say that is because they could have unloaded as soon as
25      they found out the information and gotten some residual
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 41 of 77
                                                                        41




 1      value.
 2                 MR. AXELROD: Correct.
 3                 THE COURT: Okay.
 4                 MR. AXELROD: There are also people who bought
 5      after January 27, 2017, on this list, who bought after the
 6      SEC freeze. I think that they're in a different bucket, as
 7      well, because by that point, they had seen that the SEC, the
 8      market information that had hit the market was out there and
 9      was known. So I think that --
10                 THE COURT: Out there that there was suggestions of
11      impropriety.
12                 MR. AXELROD: So I think they're different, too.
13      So I don't think it's as easy as simply removing
14      Mr. Stromsland and Mr. Herod. I think there's a couple of
15      buckets that can be excised, if Your Honor thinks that that's
16      the appropriate way to go, which I still don't necessarily
17      agree with.
18                 THE COURT: Nothing I've heard so far, but perhaps
19      I'll hear something else, tells me that it's not, to be
20      perfectly candid. We can make this more complex than is
21      necessary. I'd like to apply Occam's razor as my scalpel to
22      get to the core, which is they bought at a certain time, you
23      were someone who is unaware of the information, all the
24      evidence suggests you were unaware of the information. There
25      was a value, and now there's no value. And that's easily
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 42 of 77
                                                                        42




 1      identifiable by what they put into the market, not what they
 2      put into the purchase of the shares, either in the open
 3      market or out of the open market.
 4                 I might think about, you know, a different date for
 5      the open market people, but I simply don't know what -- I
 6      don't have that breakdown.
 7                 MR. AXELROD: Two additional critiques. The Prange
 8      case says that even registered shares have some value. Now,
 9      I don't know what that value is but --
10                 THE COURT: Yeah, I read that, and I'm not sure
11      that it resolves cases. You know, no piece of paper is
12      beyond redemption would be another way of describing that
13      language from Prange. It doesn't decide questions of loss
14      here. There could be value, but, you know, the value, from
15      my perspective, has -- something like this should be some
16      market, private market, open market, whatever market. And
17      all I'm aware of is that there was a public market, and it
18      tanked.
19                 MR. AXELROD: Okay. And then my second point would
20      be, Your Honor, there's a group of investors that we haven't
21      talked about yet, who are friends and family of Mr. Reynolds,
22      who did not invest because of misrepresentation, but invested
23      because of their belief and their knowledge of Mr. Reynolds.
24      And I don't think --
25                 THE COURT: Mis -- benighted knowledge. I mean,
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 43 of 77
                                                                        43




 1      you know, what we have is someone who is engaged in fraud,
 2      who makes the tender of the opportunity to invest in
 3      fraudulent securities, and says, "I do that only for family
 4      and friends." I'm not sure that they fall in a different
 5      category, unless, of course, they knew that this was part of
 6      the scheme and they wanted to participate in it. I don't see
 7      that at all. You know, this is created as a kind of, "But
 8      for you, a special deal," and the special deal is to get
 9      something that becomes worthless after awhile.
10                 MR. AXELROD: That's certainly not what I'm
11      suggesting. I'm just saying that these are different than
12      people who say, "I invested because," to pick one of the
13      misrepresentations, Mr. Reynolds said that he cured himself
14      of paralysis. They didn't invest because of that. They may
15      have invested because they were friends with Frank; they saw
16      his drive, and they saw his -- they believed in him.
17                 THE COURT: So that gets to a reliance question of
18      whether or not loss depends upon reliance. I'm not sure that
19      it does, in the sense of a determination that there has been
20      market manipulation and misrepresentation.
21                 Now, maybe it does have to be sliced that thin.
22      But it seems to me, we go through the list in some -- to
23      identify buckets, but I'm not sure that it's going to get us
24      much below the next tier of money involved here. I mean, you
25      know, it's something.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 44 of 77
                                                                        44




 1                 And I have to say, as you all know, or probably
 2      know, the guidelines are placed, for me anyway, to begin.
 3      They are rarely a place I end up, but I want to know what the
 4      figures are. I happen to, as a matter of policy, think that
 5      they are in the fraud area a little bit like the sorcerer's
 6      apprentice and subsequently don't give us a full
 7      understanding of what the actual culpability is there.
 8      They're a way of thinking about culpability, but they don't
 9      do all that is necessary, nor does the Supreme Court expect
10      that that's going to be the case. The judge has to apply
11      some judgment in this area, but the first thing I've got to
12      do is get them right. So --
13                 MS. BLOOM: So keeping in mind the fact that this
14      is not the ending point, I looked through this list, and
15      maybe if I make a suggestion of a couple more people who are
16      insiders, who at least could be considered to be in a
17      slightly different position, whether I agree that they're not
18      victims or not, it might get us below the 950 level --
19                 THE COURT: 9.5.
20                 MS. BLOOM: 9.5.
21                 THE COURT: Million here, million there, kind of?
22                 MS. BLOOM: Yes, and therefore, put us in a range
23      where it would be a reasonable estimate to think that there
24      are losses clearly above 3.5, and I'll give you some other
25      reasons for that, but under 9.5.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 45 of 77
                                                                        45




 1                 THE COURT: Well, another way of doing it is not to
 2      back people out, but to tell us what people are indisputably
 3      in there, and that means finding $3.5 million worth of losses
 4      by people who can, with reasonable certainty, be expected to
 5      be those who relied upon representations -- I say "relied
 6      upon," without introducing that as an element, but who
 7      expected representations to be accurate, bought, and there
 8      was fraud and there went -- there went all of their money.
 9      So --
10                 MS. BLOOM: So let me try both approaches, and see
11      if we can get to a comfortable place.
12                 THE COURT: Okay.
13                 MS. BLOOM: So I -- just in noting a couple of
14      other people who had larger investments who had some more
15      inside connection, Mr. Axelrod is right, that Mr. Ho was in
16      the 416- to 419-thousand range. Mr. Kaplan, who was also an
17      employee, was in the $200,000 range. And I noticed
18      Dr. Maita, who I believed worked with the company and
19      probably had more information.
20                 THE COURT: It is reported, as I recall, as being
21      here to provide support during the course of the trial for
22      Mr. --
23                 MS. BLOOM: No, I think that's someone else. That
24      other person who is reported as being supportive filed a
25      victim statement claiming $700,000 in loss.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 46 of 77
                                                                        46




 1                 THE COURT: So he was a supportive victim.
 2                 MS. BLOOM: So he was a supportive victim. So I
 3      don't think we can move him out of the victim category
 4      without an express release of that victim status, but I think
 5      that if I added those together, I got to -- I think we were
 6      at about 1.3 million, so we'd need -- 10.3 million, so if we
 7      take out $800,000, I thought I got there.
 8                 But I think what we're saying is if you think that
 9      the insiders are in a different category, that might bring us
10      down a category, and I would hope that Mr. Axelrod and I
11      could sit down and work through the list, if that would be
12      helpful.
13                 But let me go to the other end of the spectrum,
14      which is, as to the victim statements that have been
15      submitted, the total of those numbers and adding in
16      Mr. Abrams who testified at trial as a victim himself, that
17      comes to 1.8 million. So I would say, at a minimum, we are
18      clearly above 1.5 million. Mr. Abrams testified that the
19      clients of Newbridge, alone, invested about 2.5 million. He
20      was part of the group who decided to go forward on behalf of
21      Newbridge, and he testified that the false statements were
22      significant and important.
23                 Now, I want to be clear, that 2.5 million does
24      overlap with the 1.8 million I just discussed by at least a
25      couple of hundred thousand.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 47 of 77
                                                                        47




 1                 In addition, Ms. Phelan testified that, and there
 2      was evidence that there was about 5.7 million raised in the
 3      private offering in the summer and fall of 2016, during the
 4      time period when the false press releases were being
 5      released, claiming that the subscription was oversubscribed.
 6      I think it would be reasonable to assume that the investors
 7      who came in during that time, when the false materials were
 8      clearly being circulated and the -- and where we've heard
 9      that even the internal employees, the only people who knew
10      that those oversubscription statements were false, were
11      Ms. Phelan and Mr. Reynolds, as best we can determine, that
12      all of that 5 million could be considered at a minimum.
13                 THE COURT: I don't want to extend this; on the
14      other hand, I want to get it right. And I understand, in a
15      rough sort of way, what you're saying, but I want to be sure
16      that I'm in the proper range, reasonably calculated under
17      these circumstances. And so I think I do have to ask you to
18      refine and do it by reference to particular categories that
19      may be temporal, may be status based as a way of parsing
20      through this a bit so that I've got some number. Because
21      working from the bottom up, you're in a different range than
22      3.5 million. That would be 3.5 to 9.5, and that generates a
23      big difference in the guidelines.
24                 As I said, I view these guidelines as not only are
25      they helpful and nuanced, but first I got to get them --
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 48 of 77
                                                                        48




 1      whatever it was that is supposed to be the calculation, I've
 2      got to get that right.
 3                 So what does it take to do it? I want to go
 4      through other things today, but I -- do you want to come back
 5      tomorrow and do it? It's Valentine's Day, Mr. Axelrod, you
 6      can --
 7                 MR. AXELROD: At the risk of giving the Court too
 8      much information, you're talking to two lawyers without any
 9      bags, but I should have rightly anticipated such a thing.
10      But that poses some difficulty for us.
11                 THE COURT: So when?
12                 MR. AXELROD: Could I have a second, Your Honor?
13                 THE COURT: Yeah.
14                 (Counsel confers.)
15                 MR. AXELROD: Your Honor, unfortunately, I think
16      next week is probably the best option for us.
17                 THE COURT: Okay. So you came to the right place,
18      because I had settlements and pleas, so the next week will be
19      fine. We can find time in the mornings of next week, I
20      think.
21                 Ms. Beatty?
22                 (The Court and the deputy clerk confer.)
23                 THE COURT: So Tuesday, which is the 18th. And can
24      we start at 9:00? 10:00?
25                 MR. AXELROD: Your Honor, if I would, I would ask
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 49 of 77
                                                                        49




 1      to start at 10:00. We'll catch the 6 o'clock flight up that
 2      morning.
 3                 THE COURT: Okay. 10 o'clock.
 4                 For that aspect, I want to get to the question of
 5      loss, at least to parse it the way in which we've been
 6      talking about it now. I haven't finally decided, obviously,
 7      but that's where I think we're going. I don't think I can
 8      properly hear talk about intended loss on the part of
 9      Mr. Reynolds, but I'll hear argument that you want to make.
10      The reason I say "intended loss" is that imports an intent
11      that, what I know of Mr. Reynolds, tells me is inconsistent
12      with his grandiose sense of what is going on. I would have
13      to blink at the $8 million investment that he kept himself.
14      Now, that doesn't mean that he didn't act with the intent to
15      commit the crimes themselves, but what it does mean is the
16      culpability that's calculated by that alternative mechanism
17      of thinking about loss is more problematic here, with someone
18      who, I'll just broadly say, whose psychology is as -- was
19      presented here concerning Mr. Reynolds.
20                 That doesn't end the question of loss, obviously,
21      but unless there's something more that you want to say about
22      it, to people who are said to intend the natural consequences
23      of their acts, I perhaps often think about that.
24                 MS. BLOOM: Well, I understand that you and
25      frankly, initially I had that approach myself. And I went
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 50 of 77
                                                                        50




 1      back and looked more carefully at the cases, and I thought
 2      that the First Circuit actually says it's the total degree of
 3      loss that the defendant could have reasonably expected to
 4      occur. And the First Circuit in Appolon quotes, with
 5      approval, United States vs. Bonanno, saying, "How many
 6      dollars did the culprit scheme put at risk?" And if the
 7      question is did he know he was putting these victims' money
 8      at risk, the answer is absolutely. Did he believe that he
 9      was going to lose it? Perhaps not.
10                 THE COURT: So he intended it by being reckless at
11      putting people's money at risk? It's a recklessness
12      standard? Is that what it is? Because I read those cases,
13      too. I'll go back and look at them, to see if there's
14      something more, but I have to say, when we get into scienter,
15      and the Supreme Court is getting into scienter quite a bit
16      now, it's a dog's breakfast of language that doesn't provide
17      a consistent theme to the pudding, and so I'd like to look at
18      this more carefully.
19                 If you say recklessness is enough for that purpose,
20      I'll think about that. But I want something other than, you
21      know, fraud is divided into two parts, the fraudsters and the
22      people who do it with the $80,000 nut and then get another
23      $20,000. I just think they're singularly unhelpful as ways
24      of looking at these things. I'm just trying to figure out,
25      what do I do with someone here who is reckless, I guess.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 51 of 77
                                                                        51




 1      Maybe that's the -- a way to say it. Does that count as
 2      grounds for introducing the requisite intent?
 3                 MS. BLOOM: I think that my reading of the First
 4      Circuit cases, and I think the Fifth Circuit case, maybe
 5      Seventh Circuit, is you call it reckless, and maybe that's
 6      the right -- it is you are intentionally putting someone's
 7      money at risk. Intended loss, in the way I understood it
 8      before looking at these cases, might mean do I intend to lose
 9      the person's money. But many people who commit frauds and
10      put it into some risky thing do not intend to lose, they
11      intend to -- they think they're somehow going to make it all
12      work out. And clearly the cases have stepped back and said:
13      You don't have to plan to lose everybody's money, but if you
14      know, you're -- that's a likely result, then that's your
15      intent.
16                 Now, this case comes, I think, a step down from
17      knowing it's a -- the pure Ponzi scheme, where obviously,
18      eventually, the house of cards is going to have to fall. And
19      I recognize it's a different case; that here, it -- although
20      a rational person might say, obviously, "This house of cards
21      is going to fall," it doesn't -- we don't have the feel that
22      the defendant was sitting there facing that fact. But does
23      his failure to face the fact that if you bring people into an
24      investment in a company that's based on a series of lies from
25      A to Z, there's a risk they're not going to get their money
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 52 of 77
                                                                        52




 1      back, just as there was a risk he wasn't going to get his
 2      8 million back, and you've taken their money by fraud.
 3                 THE COURT: Yeah, okay. So why isn't that just
 4      actual loss, rather than intended loss?
 5                 MS. BLOOM: Well, because actual -- the only real
 6      difference, I think, here is that it -- you don't get into
 7      the vagaries of, well, what did actually happen when the
 8      shares dropped to zero. It was foreseeable that the company
 9      would be worthless; whether it, in fact, became worthless, we
10      don't have to then argue about.
11                 THE COURT: Well, but I think that's where I start,
12      to be perfectly candid. I want to figure out what the loss
13      is. Was it intended? Was it actual? The intended becomes
14      much vaguer than actual, but I understand your point. Maybe
15      we'll get to that question.
16                 I want to turn to the question of gain, however,
17      and understand more fully what the Government's objection is
18      to using, as an alternative, gain here. The probation office
19      offers it. I don't think the defendant is objecting to the
20      probation office's determination of gain. So what's the --
21      what -- except that the theory that you started with was much
22      higher with loss than it was with gain, but as a matter of
23      concept, what's the difference?
24                 MS. BLOOM: So I think that -- two questions here.
25      If you're going to gain, is this the right calculation? Let
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 53 of 77
                                                                        53




 1      me get to that next. But our view is that the correct
 2      calculation that is a reasonable estimate of loss here, that
 3      that number is much larger than the gain, and therefore, that
 4      that is what we needed to argue for and support. I think
 5      when you can see, when we came to --
 6                 THE COURT: Okay.
 7                 MS. BLOOM: -- recommending a sentence, we didn't
 8      actually stay there, but that to us is what seems like the
 9      right number --
10                 THE COURT: Okay. So with respect, that's a bit
11      result-oriented for my taste. And so now when I understand
12      the concept, that is to say if we conceptually think of what
13      the gain was to the defendant, what's the problem with it?
14      You said there may be a calculation problem?
15                 MS. BLOOM: So the 900 and -- I think it's 920,000
16      that he came from -- that Mr. Herod made, he's a
17      co-conspirator, it's a gain to the co-conspirator. I don't
18      think there's a problem with that piece of the calculation.
19      Mr. Reynolds received an additional, about, in the last two
20      years, a compensation of about $922,000, which was at a time
21      when the company was receiving all of its money, essentially,
22      from the fraudulent financing. And so we would argue that if
23      you're going to look at gain, you probably should also
24      include that amount as part of his gain, which he could not
25      have gotten but for bringing in money by fraud.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 54 of 77
                                                                        54




 1                 THE COURT: So what difference does that make? I
 2      mean, that's a computational difference -- as calculation,
 3      what difference does that make?
 4                 MS. BLOOM: So 900,000 plus 950, I believe, puts
 5      you over the 1.5 million.
 6                 THE COURT: Uh-huh. Okay.
 7                 MR. AXELROD: I don't know what the basis is for
 8      the 900,000. The first time I'm hearing that.
 9                 MS. BLOOM: I can actually -- I have some documents
10      showing those numbers. I can provide those right now, or I
11      can do them after the hearing.
12                 THE COURT: Maybe it's more useful, so we can get
13      through all the things that I want to get through, that we
14      can get through today, because I want to deal with all of
15      these things, you know, promptly when we get back here.
16                 But returning to the way in which the probation
17      office did its calculation, just so I understand what the
18      departure might be for the -- from the Government's approach.
19      I want to go to the specific paragraph. Probation has the --
20      I'm looking at paragraph 48. Probation has the figure as
21      being $910,000. I assume that that's related to the
22      transactions of Mr. --
23                 MS. BLOOM: With Mr. Herod, yes.
24                 THE COURT: With Mr. Herod and Mr. Stromland, yes.
25      And you're adding something else to it?
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 55 of 77
                                                                        55




 1                 MS. BLOOM: Yes, I'm adding his --
 2                 THE COURT: His compensation during that -- or
 3      his -- yeah, compensation during that time period, after the
 4      fraud is committed, but before it's disclosed. Okay.
 5                 MS. BLOOM: Some of that is from 2017. I think the
 6      question of what it means to say when it was disclosed may be
 7      a tricky one. So that might shave off a little.
 8                 THE COURT: But I want to clarify that here,
 9      because I think, unless somebody moves me off this, that it
10      comes to this that what did they think they had when they
11      purchased it. I'll take that as their fair value. And the
12      second issue is what did they have as of today, or maybe it's
13      Tuesday, in terms of a value, which, apart from saying that
14      even penny stocks have some value, I guess, is another
15      translation of Prange, but not have one here. But I really
16      do want you to be able to focus on this or say, "We just
17      can't figure it," in somehow -- or one of you is going to say
18      that, I suspect. Okay.
19                 So now let's then turn to the other outstanding
20      issues presented by the guidelines and see if we can resolve
21      those at least today, so that we're down to a question of
22      loss or gain if we come to that. The -- let me use the
23      defendant's objections, which I think are the -- apart from
24      the loss/gain thing, which is the Government's objections,
25      the remaining objections are those of the defendant.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 56 of 77
                                                                        56




 1                 MS. BLOOM: There might be one thing that I would
 2      like to clarify that may save us some effort, which is, if
 3      there are more than ten victims, then the mass marketing --
 4      that overlaps with mass marketing, so we only need to resolve
 5      one of those issues. Intuiting where you seem inclined to go
 6      on loss, it seems obvious that there are more than ten
 7      victims. And therefore --
 8                 THE COURT: Right. Is there any question about
 9      that? Whatever the victims were -- I'll make the Government
10      identify their best ten, or maybe give them a baker's dozen,
11      but that gets us over that if we have to do it directly.
12                 MR. AXELROD: Not to be too academic, but I guess I
13      will. I mean, the guidelines define "victim" as -- and this
14      is 2B1.1 application, note 1, "Victim means any person who
15      sustained any part of the actual loss determined under
16      subsection (b)(1)."
17                 THE COURT: Right. And that's why I've been
18      focusing on actual loss. But assume that we get to actual
19      loss. Assume that that's here. There doesn't seem, to me,
20      to be a question of about ten victims or more.
21                 MR. AXELROD: If Your Honor determines that you can
22      calculate actual loss, which we object to, then I think that
23      that follows logically that you could get to the victim
24      count.
25                 THE COURT: I think I could do that, even if I
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 57 of 77
                                                                        57




 1      don't base the enhancement on actual loss. I can do it on
 2      gain, but I can say that there's actual loss with respect to
 3      at least ten victims. But in any event, do you agree that
 4      that remains open? You can consider it to be remaining open,
 5      but giving me a Whitman's sampler of actual victims will
 6      probably satisfy that part of it.
 7                 MS. BLOOM: Your Honor, I have gone through the
 8      list of victim statements and identified ones that I believe
 9      I clearly identify that they have a victim loss -- probably
10      all of them do. But if you like me to read the numbers, I'd
11      be happy to.
12                 THE COURT: Why don't you give me a list.
13                 MS. BLOOM: File it?
14                 THE COURT: Yeah, file it later.
15                 MR. AXELROD: And Your Honor, there is difficulty
16      with us here, and I'm sure Ms. Bloom can do this, but we only
17      received redacted copies, so it would be very helpful for my
18      analysis to actually see the names of who those people
19      represent.
20                 THE COURT: Okay. That brings -- and I think you
21      should, but that brings me to another question that had to do
22      with the request for the sealed hearing having to do with
23      jurors. I would be happy to provide that -- satisfied to
24      provide that to counsel. Under the circumstances, I would
25      want an undertaking by Mr. Reynolds that he would not
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 58 of 77
                                                                        58




 1      directly or indirectly contact any of these victims or any of
 2      the jurors here. He is under that obligation generally in
 3      this circuit, but as a kind of belt and suspenders, I would
 4      like to have that undertaken. I understand it's an
 5      assented-to motion with respect to that transcript, but
 6      that's a condition.
 7                 MR. AXELROD: In what form? I can certainly give
 8      the Court my assurance that I will instruct Mr. Reynolds --
 9                 THE COURT: And I appreciate that. That's not
10      enough. So I want an affidavit from -- or declaration from
11      Mr. Reynolds that he will not contact, directly or
12      indirectly, any juror member, and that, frankly, if he does,
13      that he's exposing himself to separate consequences.
14                 MR. AXELROD: We can do that and that was not our
15      intent to file a motion.
16                 THE COURT: I understand. But this is, as I say,
17      belt and suspenders or trust and verify. The same concepts
18      are at play.
19                 MR. AXELROD: Yes. Yes, sir.
20                 MS. BLOOM: Can I just elaborate that "directly or
21      indirectly" includes making any kind of statement, public
22      statements, or notice on website, given the history of
23      personal attacks in website, that there would be none of that
24      with respect to any victim --
25                 THE COURT: I think that that fairly comprehends
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 59 of 77
                                                                        59




 1      it -- I mean, is fairly included in it.
 2                 MR. AXELROD: The intent for getting that
 3      transcript, Your Honor, was solely to use it in judicial
 4      proceedings.
 5                 THE COURT: No, I understand that entirely, and I
 6      intend that that's the only place it's going to be used. But
 7      sometimes incidental use takes place, and I want to be sure
 8      that everybody understands the ground rules on that. And
 9      specifically Mr. Reynolds, but everybody involved, without
10      suggesting misconduct.
11                 MR. AXELROD: We'll submit that.
12                 THE COURT: Okay. So back, then, to this question.
13      It seems to me, on that basis -- or maybe it doesn't have to
14      go to Mr. Reynolds; that is, the victim statements, name
15      identification. You tell me whether you think you need it.
16      If you need it that way, then I'd like the same undertaking.
17                 MR. AXELROD: Yeah, I do need it, Your Honor. We
18      will put in the undertaking that Mr. Reynolds will not
19      contact the identified -- we already have the information in
20      the unredacted spreadsheet, but we don't have the names and
21      numbers.
22                 THE COURT: No, it was very hard. It was hard for
23      me. I should have been more careful when I said to
24      Mr. Doherty that he was the person who submitted the
25      photographs when, in fact, it was Ms. Kellogg-Bloom. And so
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 60 of 77
                                                                        60




 1      keeping track of it is hard without the actual names there.
 2      So the Government will provide you with the unredacted
 3      versions of those victim statements that they're going to
 4      rely on for the ten or more.
 5                 So then let's go to the questions of -- that is
 6      also raised by the defendant, I think, this is the last
 7      objection to the calculations, concerning a two-point role
 8      adjustment for the Government proving that there was a
 9      criminal enterprise that's involved here, involved at least
10      two complicit participants, of whom the defendant may be
11      counted as one; and the defendant, in committing the offense,
12      exercised control over, organized, or was otherwise
13      responsible for superintending the activities of at least one
14      of those other persons.
15                 So certainly for purposes of Mr. Stromsland, I
16      don't have much problem saying that. I don't know whether
17      that extends, then, to everybody else or other people. Or it
18      might be a different way of saying it, to the other offense
19      conduct. That is the core securities fraud violations.
20                 And so do you have a position on that here? That
21      is to say, we've got Mr. Reynolds making the false
22      statements -- I'm not sure who else helps him in that or who
23      else the Government contends helps him in that. You might be
24      able to say Mr. Stromsland. I don't think so, because it
25      will be hard to properly characterize him, I think, his role
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 61 of 77
                                                                        61




 1      in this matter.
 2                 MS. BLOOM: I don't think we've established that
 3      anyone else understood the falsity of those statements to a
 4      level where we're going to argue it.
 5                 THE COURT: Okay. So then for purposes of the
 6      guidelines, unless there's some argument from the defendant,
 7      because dealing with grouping, it's only in the grouping that
 8      has to do with the false statements, isn't it?
 9                 MS. BLOOM: Your Honor, I think we have one count
10      of securities fraud here, which we had two theories on which
11      the jury could convict on securities fraud. So as to the
12      manipulative trading, I think it was also clear that
13      Mr. Reynolds was directing Mr. Herod and Mr. Stromsland, and
14      therefore, gets organizer and leader as to both of the
15      obstruction and the securities fraud.
16                 THE COURT: Okay. I understand the theory.
17                 Why doesn't that work?
18                 MR. AXELROD: Your Honor, listen, all three men
19      were engaged in the criminal conduct, but I don't think that
20      the evidence establishes that Mr. Reynolds was directing or
21      supervising or superintending their activity.
22                 THE COURT: Why doesn't it? I mean, I understand
23      because you don't want it to, but why doesn't it? You know,
24      here the finding, actually, it is informed by the inducement
25      to engage in false statements before the SEC. That tells us
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 62 of 77
                                                                        62




 1      a little bit about the way the relationships worked, and
 2      we've got both of them engaging in manipulative trading.
 3                 MR. AXELROD: But they're certainly friends.
 4      There's no doubt about that. There's a friendship
 5      relationship. But I don't think you can say just because
 6      they -- if you listen to the -- if you take the evidence as
 7      to the -- as the cooperators gave it, that there was a wink,
 8      wink, nudge, nudge, Mr. Reynolds said, "Here, why don't you
 9      say this?" I don't think you can take that fact and say
10      because they were friends of his and he said, "Hey, it would
11      be a good idea to say X to the SEC," then you can suddenly
12      say that -- imply that he was a supervisor.
13                 THE COURT: Well, certainly you can for
14      Mr. Stromsland, can't you?
15                 MR. AXELROD: No.
16                 THE COURT: Okay. Then I'm going to look more
17      carefully at this. I'm raising it. It seems fairly obvious
18      to me, but I will go back and look at the evidence about it.
19                 MR. AXELROD: I thought long and hard about this.
20      You can certainly say that Mr. Reynolds was Mr. Stromsland's
21      supervisor at PixarBio. And had Mr. Stromsland been charged
22      in the false securities -- false statements securities fraud
23      aspect and Mr. Reynolds had directed him to go out to
24      investors and make false statements, I would agree with you.
25      But Mr. Stromsland's manipulative trading was wholly apart
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 63 of 77
                                                                        63




 1      from his job at PixarBio.
 2                  THE COURT: But it was at the direction of
 3      Mr. Reynolds, and what we're talking about is not the
 4      corporate niceties at PixarBio. We're talking about the
 5      criminal enterprise.
 6                  MR. AXELROD: Well, I'm not sure that it was at the
 7      direction. Again, it was they were good friends, and
 8      Mr. Reynolds -- remember, Mr. Stromsland testified,
 9      Mr. Reynolds had a way of talking to you. He would say
10      something like, "Oh, it would be a good idea to do this," and
11      then Mr. Stromsland would do it. I don't think that there
12      was testimony where Mr. Stromsland said, "Mr. Reynolds, as my
13      supervisor at PixarBio, directed me to engage in manipulative
14      trading."
15                  THE COURT: No, we wouldn't be having this
16      conversation if there was. But there is, let's call it,
17      "Reynolds talk," in which the vein of his communications is
18      enough to indicate, you know, what's the right thing to do,
19      while coupled with -- but that would be wrong, that's for
20      sure.
21                  MR. AXELROD: And that is certainly what
22      Mr. Stromsland testified to. But I think that this goes back
23      to what the First Circuit said in United States vs. Ramos
24      Paulino, Mr. Reynolds was certainly, from the evidence at
25      trial, the jury could have found that he was directing the
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 64 of 77
                                                                        64




 1      criminal -- actually, I'm not going to concede that. That
 2      you're taking the jury's verdict that it showed that there
 3      was a criminal activity here that Mr. Reynolds was in charge
 4      of.
 5                 THE COURT: Right. And the question now is
 6      enterprise. I'm not -- do I say that his -- the woman who
 7      assisted as kind of secretary, special assistant -- I'm
 8      trying to remember her name.
 9                 MR. AXELROD: Ms. Holzhaus.
10                 THE COURT: Ms. Holzhaus. Does she fall in that
11      category here? Does she know all of what was going on? I'm
12      not sure I would find that for her. I really am focused on
13      the Stromsland/Herod dimension of this.
14                 MR. AXELROD: I just want to say this, before I
15      forget. I was clumsy in what I was saying before, and I
16      didn't mean in any way to concede that --
17                 THE COURT: I didn't understand that as a
18      concession. That was not an ah-ha moment.
19                 MR. AXELROD: I'm saying it more so for someone who
20      would look at the transcript of this.
21                 THE COURT: It's an easy way, shorthand way of
22      capturing the issues that we are dealing with here.
23                 MR. AXELROD: I just -- I don't think that the,
24      "Hey, that would be cool if you did this for me, man. You're
25      my buddy," which I think Mr. Stromsland didn't even testify
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 65 of 77
                                                                        65




 1      that those conversations went to that level, I don't think
 2      that that meets what this enhancement is trying to capture.
 3      Supervision and superintending to me is a much more distinct
 4      way of saying you're controlling what someone is doing, and I
 5      don't think the evidence at trial supported the conclusion
 6      that Mr. Reynolds was controlling Stromsland and Herod, even
 7      if you conclude that they were acting based on his wink,
 8      wink, nudge, nudge.
 9                 THE COURT: All right. So exercising control over,
10      organized, or otherwise, was responsible for superintending
11      is probably the operative language. Although I suppose
12      complicit has some role in it.
13                 I think it would be helpful for me if the
14      Government, in support of its position, point me to
15      particular parts of the record to do that.
16                 MS. BLOOM: Yes, Your Honor. And I think that --
17                 THE COURT: And if there's anything beyond the
18      sentencing memorandum that you have now.
19                 MS. BLOOM: So I'm sure we can find more examples.
20      I think that we cited some of the testimony from
21      Mr. Stromsland, where he very specifically explained how
22      difficult -- I think both defendants explained how difficult
23      it was to say no to Mr. Reynolds and that they did this only
24      because they believed it was what he wanted and was directing
25      them to do, albeit in Reynolds speak.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 66 of 77
                                                                        66




 1                 And I also would point out that Mr. Reynolds
 2      rewarded Mr. Stromsland by giving him a bonus for the
 3      activity, which also is a form of supervision.
 4                 THE COURT: I think I understand all of that. I
 5      don't mean to be saying, "Do you have anything else," but I'm
 6      keeping these open. If there's something additional that
 7      either party wants to adduce on this issue, I think it's
 8      clear which way the wind is blowing, but the winds change.
 9      And that really is ten or more persons as victims, and it is
10      that at least Stromsland and probably Herod were involved in
11      the market manipulation in some fashion. But I'm not going
12      to make that determination until I've afforded an
13      opportunity, since I've afforded the opportunity on other
14      stuff, for you to address that.
15                 But I think that deals with all of the questions
16      that are open for purposes of the guidelines. Before I make
17      the calculation with respect to the guidelines, I want to be
18      sure and close those -- close those loops on it.
19                 And then we will take up the larger questions of
20      departure, because both of the parties are asking for
21      departure here. Depending on where the guidelines are, both
22      parties are asking for departure, below the guideline,
23      because as the Government, in any way, calculates it, it's
24      not quite a telephone number, but it's generated a very high
25      level that seems to illustrate the limitations of the
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 67 of 77
                                                                        67




 1      guidelines in the fraud area. Okay?
 2                 Are there other things that you want to take up at
 3      this point, knowing that you've got to come back? But it's
 4      going to be the last time you come back -- well, you can come
 5      back whenever you want, but the last time to resolve these
 6      issues.
 7                 MR. AXELROD: Your Honor, given that we're coming
 8      back, the natural sequence of a sentencing hearing, it would
 9      be our position that I think it makes sense to take up
10      everything at the -- when we resume.
11                 THE COURT: Well, oh, yeah. I'm going to -- well,
12      let me tell you what I think I'm going to do, which is that
13      I'm going to resolve those sentencing guideline issues, say,
14      "Here's what the guidelines are," and I'll hear both of you
15      on where the sentence should be, in or outside of the
16      guidelines. That's how I'll do it and then taking up the
17      various departure or variance kinds of arguments that are
18      made outside the guidelines.
19                 MR. AXELROD: Right. I was just -- I was clumsily
20      saying that I think allocution and all those arguments should
21      obviously wait until next week.
22                 THE COURT: Oh, yes. Oh, no. I'm not asking for
23      anything like that. The foundational thing is get the
24      guideline calculations straight.
25                 MR. AXELROD: Right. Okay.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 68 of 77
                                                                        68




 1                 MS. BLOOM: In the interest of efficiency, one of
 2      the issues that's going to come up is restitution.
 3                 THE COURT: Uh-huh.
 4                 MS. BLOOM: Mr. Axelrod had raised in his materials
 5      that he thought that we had included some people from the
 6      PixarBio spreadsheet that were either incorrect or shouldn't
 7      be in there. I invited counsel to provide me any corrections
 8      or adjustments, and we have had some victims put in numbers
 9      that were higher than what we had. Not huge differences from
10      the original, but some victims were higher, some victims were
11      not on the list. Some victims may be a little lower. It
12      doesn't -- I don't think it changes our range in any way.
13                 THE COURT: But restitution is.
14                 MS. BLOOM: But adjustments.
15                 THE COURT: And I urge you to have precise
16      adjustments, because I'm not going to award restitution
17      except on an individual basis to individuals. So if somebody
18      is asking for more than they're entitled to, of course I'm
19      not going to do that. I'll try to figure out what they're
20      entitled to. But I hope we can narrow that down a little
21      bit.
22                 MR. AXELROD: Your Honor, it's not going to
23      surprise you that our objection to restitution was the same
24      objection to the calculation of actual loss.
25                 THE COURT: Correct.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 69 of 77
                                                                        69




 1                 MR. AXELROD: And there's provisions about
 2      calculating restitution, if it's too difficult or too time
 3      consuming, you punt. And I would just suggest that --
 4                 THE COURT: Well -- well, maybe punt, but it's punt
 5      at the end of the third quarter, because you've got to come
 6      back to finish the entire game at some point. It means that
 7      I cannot put it in the initial judgment, but sooner or later,
 8      I have to do it.
 9                 MR. AXELROD: And one thing that I would propose is
10      that, in this instance, there's going to be a second game,
11      using your analogy, before Judge Young.
12                 THE COURT: Uh-huh.
13                 MR. AXELROD: And so that, perhaps, in a different
14      venue, where there's going to be -- where the SEC is going
15      to, I believe, explore all of those issues that that -- the
16      SEC is certainly going to seek disgorgement from
17      Mr. Reynolds. And I know that's not a perfect substitute for
18      restitution, but rather than going through a time consuming
19      process --
20                 THE COURT: But do I have the authority to not just
21      punt, but duck?
22                 MR. AXELROD: Under 18, USC, 3663, big (A), you do,
23      if you conclude that -- I have the language somewhere here --
24      that restitution would be too difficult or time consuming in
25      this process.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 70 of 77
                                                                        70




 1                 THE COURT: Okay. So it's been raised. You may or
 2      may not want to address that issue as a way of dealing with
 3      that; that is, restitution as being just another way of
 4      spelling disgorgement.
 5                 MS. BLOOM: I think that we have an obligation, if
 6      it can reasonably be determined, to determine it. And I
 7      believe it reasonably can be determined. And I guess what
 8      I'm proposing is that in this interim time period,
 9      Mr. Axelrod and Ms. Treanor have our list; they provide us
10      anything they believe is incorrect. We will have an
11      opportunity to respond to that and revise the list and look
12      through the documents or check with the victims, if there
13      are -- I don't think that they're arguing that most of the
14      list is incorrect. I think they're saying there might be
15      some specific items. Whether in whole --
16                 Putting aside their objections to the concept of
17      loss and the concept of restitution, none of us want the
18      numbers to be incorrect. So if Mr. Reynolds, being
19      knowledgeable at PixarBio, knows that there is something on
20      that list that is incorrect, I would request that they be
21      given a time period to give us that information and we
22      will -- otherwise, I think what we have is a reasonable basis
23      on which to order restitution, which is PixarBio's own list
24      of who put money in when.
25                 THE COURT: Well, let me just pause with that. A
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 71 of 77
                                                                        71




 1      suggestion has been made that that list is not necessarily
 2      what it purports to be or what you purport it to be. I think
 3      that's the thrust of an argument that's made.
 4                 And I may need to understand what it is,
 5      Mr. Axelrod, this list.
 6                 MR. AXELROD: Well, Your Honor, I don't know. The
 7      Government is seeking to use that list as the basis for
 8      actual loss.
 9                 THE COURT: Right.
10                 MR. AXELROD: We object to the whole -- the whole
11      formulation of how they're --
12                 THE COURT: Okay. Let me put it a different way.
13      This sounds like an elaborate incentive structure, but if the
14      Government can show me that this comes from the -- from
15      PixarBio and it appears that it is a list of shareholders
16      with sufficient information to identify that their victims --
17      I'm going to use it. And so if there's -- now, maybe they
18      can't do that for me. I haven't really gotten to that.
19      They're put on notice that they've got to do that. But
20      you're also put on notice that I will be using it, if it's
21      admissible. And if there's something in there that's wrong,
22      then -- presumably it favors you, too, but you're going to
23      tell me about it or be left -- be stuck with that
24      determination.
25                 MR. AXELROD: And we've already noted many
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 72 of 77
                                                                        72




 1      instances of -- there's significant reasons to doubt the
 2      accuracy of that list. It includes open market purchases; it
 3      includes post-SEC freeze purchases; it includes wrong dates.
 4      I think it's our position generally, at this point, that it's
 5      unreliable as a whole.
 6                 THE COURT: Okay. So the Government will have to
 7      support it. I mean, I see it. You know, you look at it and
 8      say, "Ah-Ha, this is the list." On the other hand, sometimes
 9      things that are created as business records are not accurate,
10      and so I'll look at it from that perspective. I mean, if
11      there are things on there of -- that are pretty clear, like
12      open market purchases, which we've all pushed off to the
13      side, I think, properly, then you ought to scrub the list.
14                 MS. BLOOM: I understand that, Your Honor, and --
15                 THE COURT: I'm creating an incentive structure for
16      both sides. But the defendant, just because you say you've
17      got to tell us, and if you don't tell us, then it's -- we get
18      the benefit of that, no. You're going to have to show
19      independently that the list is reliable, and I should rely on
20      it.
21                 MS. BLOOM: And that's what I wanted to inquire
22      about, because these lists, I believe, were kept by
23      Ms. Holzhaus or Mr. Stromsland at different times, and are we
24      talking about needing an affidavit or testimony from one of
25      these witnesses? They certainly were produced as the list of
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 73 of 77
                                                                        73




 1      investors. Many of them line up with, I believe, the names
 2      that are in the --
 3                 THE COURT: How did you get them? Did you get them
 4      as grand jury submissions?
 5                 MS. BLOOM: I believe we received a copy of the
 6      productions that were made to the SEC, and they were
 7      contained in the SEC -- the production to the SEC.
 8                 THE COURT: And they were provided by the
 9      successors to Mr. Reynolds at PixarBio?
10                 MS. BLOOM: No, by PixarBio, under Mr. Reynolds'
11      control.
12                 THE COURT: Okay. So maybe you show it by showing
13      the document request and treat it as an admission by them.
14      And I see where I go from there, which may put the burden
15      back on the defendant.
16                 MR. AXELROD: And the difficulty, Your Honor -- I'm
17      really not trying to be difficult or play games, but in the
18      SEC production that PixarBio made to the SEC, in 2017 into
19      '18, I think, there are different versions of that list.
20                 MS. BLOOM: (Nods head.)
21                 MR. AXELROD: And just saying that PixarBio
22      produced it to the SEC I don't think gets us to the finish
23      line.
24                 THE COURT: It may not, but I'll look at it from
25      that perspective. If there's a request for accurate list or
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 74 of 77
                                                                        74




 1      lists that they maintained as business records regarding
 2      their shareholder, it's presumptive. And if you show that
 3      there -- "Here's another list. Why does it say that the
 4      purchases were on this date," that kind of thing, I'll look
 5      at it. That may extend the question of restitution. I think
 6      that I probably have to -- not probably, I must take a shot
 7      at figuring out what restitution is, rather than leaving it
 8      to the SEC case; although that has an allure to me, but I'm
 9      going to resist the allure, I think.
10                 Okay. So I think you have your marching orders. I
11      hate to say that things have to be submitted by noon on
12      Monday, but I will say that things have to be submitted by
13      noon on Monday if you want me to fully digest it.
14                 MS. BLOOM: Your Honor, I also want to raise the
15      issue, Ms. Wright cannot be here at 10 o'clock on Tuesday.
16                 THE COURT: Okay. What's the timing?
17                 MS. BLOOM: I believe that later would be okay.
18                 THE COURT: I have a fairly sensitive 2:30 hearing.
19                 MS. BLOOM: 11:30.
20                 MS. WRIGHT: 11:30?
21                 MS. BLOOM: 11:30 would be fine.
22                 THE COURT: We'll go at 11:30 and disappoint or
23      deferred gratification for the people who are involved in
24      seeking a resolution in the 2:30 hearing. We'll just push it
25      back a little bit.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 75 of 77
                                                                        75




 1                 MS. WRIGHT: Thank you, Your Honor.
 2                 MS. BLOOM: Thank you, Your Honor.
 3                 THE COURT: I don't think it's going to take us a
 4      lot of time, or if it does take a lot of time, it's going to
 5      be restitution lot of time for this. But I think I'm in a
 6      position to say, well, actual loss or the formulation of
 7      intended loss that you offered. Does it? And if I don't,
 8      then I've got to look back.
 9                 Now, one further thing, there is a money judgment
10      forfeiture motion. Here it's $300,000. How do we get to
11      $300,000? Remind me, as to Mr. Stromsland -- I mean, as to
12      Mr. Reynolds.
13                 MS. BLOOM: So that is, I would say, a fair -- we
14      took a conservative view. That's the $300,000 that Mr. Herod
15      transferred to Mr. Reynolds from the trading. So the rest of
16      the money went into PixarBio, the $500,000. So for
17      forfeiture, we look at the gain to the individual, and here
18      we set off the 300,000 was clear and limited it to that.
19                 THE COURT: Okay.
20                 MR. AXELROD: Your Honor, we oppose it. I don't
21      think that the trial testimony established that the $300,000
22      went to Mr. Reynolds. I think Mr. Herod's testimony was that
23      he dropped the check off for Mr. Reynolds' wife. That's the
24      first problem. The second problem was that we believed that
25      the evidence showed that Mr. Reynolds and -- that Mrs.
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 76 of 77
                                                                        76




 1      Reynolds and Mr. Herod engaged into a contract, where
 2      Mr. Reynolds was going to get ten percent of the future
 3      earnings of a lawsuit, and so the $300,000 isn't necessarily
 4      easily prescribed as the Mr. Reynolds value he received from
 5      the trading.
 6                 THE COURT: Well, I'll resolve it.
 7                 Anything else that you want to submit on that, I'll
 8      look at, pointing to the Government on that. That's quite
 9      elaborate defense there and perhaps not one I'm going to find
10      compelling. But it's raised, so I'll try to resolve every
11      defense that's raised.
12                 MR. AXELROD: Thank you, Your Honor.
13                 THE COURT: Here something more that the Government
14      thinks it wants to provide, I'll look at that, as well.
15                 MS. BLOOM: Thank you, Your Honor.
16                 THE COURT: But that focuses me on the testimony.
17                 MR. AXELROD: Thank you.
18                 THE COURT: Okay. Then if there's nothing else,
19      we'll be in recess until 11:30 on Tuesday.
20                 THE DEPUTY CLERK: All rise.
21                 (Court in recess at 4:29 p.m.)
22

23

24

25
     Case 1:18-cr-10154-DPW Document 376 Filed 09/08/20 Page 77 of 77
                                                                        77




 1                       CERTIFICATE OF OFFICIAL REPORTER
 2

 3

 4                 I, Rachel M. Lopez, Certified Realtime Reporter, in
 5      and for the United States District Court for the District of
 6      Massachusetts, do hereby certify that pursuant to Section
 7      753, Title 28, United States Code, the foregoing pages
 8      are a true and correct transcript of the stenographically
 9      reported proceedings held in the above-entitled matter and
10      that the transcript page format is in conformance with the
11      regulations of the Judicial Conference of the United States.
12

13                           Dated this 10th day of September, 2020.
14

15

16

17                           /s/ RACHEL M. LOPEZ
18

19

20                           _____________________________________
                             Rachel M. Lopez, CRR
21                           Official Court Reporter
22

23

24

25
